Title: From Thomas Jefferson to James Madison, 17 April 1796
From: Jefferson, Thomas
To: Madison, James


                    
                        Dear Sir
                        Apr. 17. 1796.
                    
                    Yours of the 4th. came to hand the day before yesterday. I have turned to the Conventional history, and inclose you an exact copy of what is there on the subject you mentioned. I have also turned to my own papers, and send you some things extracted from them which shew that the recollection of the P. has not been accurate when he supposed his own opinion to have been uniformly that declared in his answer of Mar. 30. The records of the Senate will vouch this.  I happened at the same time with your letter to recieve one from Mazzei giving some directions as to his remittances. I have not time to decide and say by this post how Dohrman’s paiment should be remitted according to his desire and existing circumstances, that is to say, whether by bill on Amsterdam to the V. Staphorsts, or by bill on London to himself. I will write to you definitively by next post.  We are experiencing a most distressing drought. The ground cannot now be broken with the plough. Our fruit is as yet safe, but the spring is cold and backward. Corn is at 25/ here, but greatly higher in some parts. Wheat 16/ at Richmond at 90. days. Tobacco 40/. My respects to Mrs. Madison. Adieu affectionately.
                